Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2017/0265533 to Gueritee et al (Gueritee).
	As recited in independent claims 1, 11 and 18, Gueritee discloses a heated garment (202, Fig. 2 & ¶¶ 143-145) a method of heating and a method of making a heated garment comprising “at least one heating element [206a-206s]... proximate an internal surface of the garment; a temperature sensor [210, ¶ 162]... to measure a temperature outside of the garment; a motion sensor [214, ¶¶ 164-165]... to measure movement of the garment; and a controller [208, ¶¶ 157-160]... to adjust power to the... heating element [206s-206s] based on signals received from the temperature sensor [210] and the motion sensor [214],” exactly as claimed.
	The method of using the heated garment, as recited in claim 11, and the method of making the heated garment, as recited in claim 18, both follow straightforwardly and necessarily from the above cited structure.
	As recited in claim 2, Gueritee discloses “a resistive heating element [206a-206s, ¶ 146].”
	  As recited in claim 3, Gueritee discloses a “first heating element proximate a back side of the garment and a second heating element proximate a front side of the garment [206a-206s, Figs. 2 & 3, ¶ 145].”
	As recited in claims 4 and 12, Gueritee discloses the garment 202 to be “a shirt [¶ 141].”
	As recited in claims 5 and 13, Gueritee discloses “the temperature sensor [210]... proximate an exterior surface of the garment [¶¶ 161-162].”
	As recited in claims 6 and 14, Gueritee discloses “an accelerometer [214]... on the garment [¶¶ 161-162].”
	As recited in claim 8, Gueritee discloses “a second temperature sensor [204a-204s]... proximate the internal surface [Figs. 2 & 3, ¶ 143].”
	As recited in claims 9 and 17, Gueritee discloses “control [of] a temperature inside the garment based on a signal received from the second temperature sensor [204a-204s, ¶ 158].”
	As recited in claim 10, Gueritee discloses “the controller [208, 1000]... to adjust the power based on [a] heating preference of a wearer of the garment [¶¶ 157-158, 225-245].”
	As recited in claim 19, Gueritee discloses the “heating element, the temperature sensor, and the motion sensor [to be] connected to the controller using a plurality of wires [¶ 137].”
	And as recited in claim 20, Gueritee discloses the garment (202).
Claim Rejections - 35 USC § 103
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gueritee in view of US PGPub. 2012/0238845 to Yang.
Claims 7 and 15 differ from Gueritee only in calling for “a humidity sensor... proximate the internal surface of the garment and... the controller... configured to adjust the power based on a signal from the humidity sensor.” Referring to ¶¶ 97-99 & 118, Yang discloses a humidity sensor (103) proximate the internal surface of a garment, and a controller configured to adjust the power based on a signal from the humidity sensor. It would have been obvious to include a humidity sensor in the garment of Geritee when the garment is of the diaper type, as shown by Yang.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gueritee in view of US PGPub. 2018/0093121 to Matsuura et al (Matsuura).
Claim 16 differs from Gueritee only in calling for “a controller configured for... proportional.., derivative.., integral control, or any combination thereof. Referring to ¶ 76, Matsuura discloses a controller configured for proportional integral derivative control of a heated garment. It would have been obvious to utilize PID control to enhance control precision.

	Applicant is strongly encouraged, if a reply to this Office action is contemplated, to review the prior art cited but not applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/13/22